        
Exhibit 10.8


Execution Copy


EMPLOYMENT AGREEMENT


THIS AGREEMENT, dated as of May 8, 2018 (this “Agreement”), by and between MDC
PARTNERS INC., a corporation existing under the laws of Canada (the “Company”),
and VINCENZO DIMAGGIO (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company wish to employ the Executive on the terms and conditions
hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is acknowledged, the parties hereto agree as
follows:


1.    Employment


The Company agrees to employ the Executive during the Term specified in
paragraph 2, and the Executive agrees to accept such employment, upon the terms
and conditions hereinafter set forth.


2.    Term


Subject to the provisions contained in Sections 6 and 7, the Executive's
employment by the Company shall be for a term (the “Term”) commencing on or
about May 29, 2018 or June 4, 2018 and continuing for an indefinite period
thereafter unless and until (i) either the Executive shall give to the Company
sixty (60) days advance written notice of resignation (a “Notice of
Termination”) or (ii) the Company terminates the Executive’s employment with or
without “Cause” (as defined herein). Any Notice of Termination given by the
Executive under this Section 2 shall specify the date of termination and the
fact that the notice is being delivered pursuant to Section 2 of this Agreement.
The Company shall have the right at any time during such 60-day notice period to
relieve the Executive of all or any portion of his offices, duties and
responsibilities and to place him on a paid leave-of-absence status. The date on
which the Executive ceases to be employed by the Company, regardless of the
reason therefore is referred to in this Agreement as the "Termination Date".


3.    Duties and Responsibilities


(a)    Title. During the Term, the Executive shall have the position of Senior
Vice President, Chief Accounting Officer of the Company.


(b)    Duties. The Executive shall report directly to the Company’s Chief
Financial Officer (the "MDC Executive"), at such times and in such detail as the
MDC Executive shall reasonably require. The Executive shall perform such duties
consistent with his position as Senior Vice President, Chief Accounting Officer,
or as may be reasonably directed by the Chief Executive Officer of the Company.


1



--------------------------------------------------------------------------------






(c)    Scope of Employment. The Executive's employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and (ii) carry out his duties in a competent manner
and serve the Company faithfully and diligently under the direction of the MDC
Executive. Notwithstanding the foregoing, the Executive shall be permitted to
engage in charitable and civic activities and manage his personal passive
investments, provided that such passive investments are not in a company which
transacts business with the Company or its affiliates or engages in business
competitive with that conducted by the Company (or, if such company does
transact business with the Company, or does engage in a competitive business, it
is a publicly held corporation and the Executive's participation is limited to
owning less than 1% of its outstanding shares), and further provided that such
activities (individually or collectively) do not materially interfere with the
performance of his duties or responsibilities under this Agreement.


(d)    Office Location. During the Term, the Executive's services hereunder
shall be performed at the offices of the Company in New York, NY, subject to
necessary travel requirements to the Company’s partner agency locations in order
to carry out his duties in connection with his position hereunder.


4.    Compensation


(a)Base Salary. As compensation for his services hereunder, during the Term, the
Company shall pay the Executive in accordance with its normal payroll practices,
an annualized base salary of $450,000 (“Base Salary”), subject to periodic
review by the Human Resources & Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”) to determine appropriate
increases, if any, in accordance with the Company’s practices and policies for
other senior executives.


(b)Annual Discretionary Bonus. During the Term, in respect of all calendar years
beginning 2018, the Executive shall be eligible to receive an annual
discretionary bonus in an amount equal to up to 50% of the then current Base
Salary, based upon criteria determined by the MDC Executive and the Compensation
Committee, which criteria shall include the Executive’s performance, the overall
financial performance of the Company and such other factors as the MDC Executive
and the Compensation Committee shall deem reasonable and appropriate (the
“Annual Discretionary Bonus”). The Annual Discretionary Bonus will be paid in
accordance with the Company’s normal bonus payment procedures, and may be paid
in the form of equity incentive awards and/or subject to retention agreements.
The Annual Discretionary Bonus in respect of 2018 may be pro-rated for the Term
of your employment.


(c)Restricted Stock Grant. As soon as practicable following commencement of
Executive’s employment with the Company, the Executive shall receive an award of
25,000 restricted shares of the Company’s Class A subordinate voting shares in
accordance with and subject to the terms and conditions of a separate restricted
stock agreement to be executed and delivered by the Executive and MDC Partners
Inc. (the “Initial Stock Grant”). The shares of stock issued


2





--------------------------------------------------------------------------------




in connection with the Initial Stock Grant shall be subject to a 3-year cliff
vesting condition, subject to accelerated vesting upon termination without
Cause.


(d)Signing/Retention Bonus. The Company shall pay Executive a signing bonus in
an amount equal to $200,000 (the “Signing Bonus”) within thirty (30) days after
commencement of the Term of employment, subject to applicable withholding for
federal, state and local taxes. Notwithstanding the foregoing, in the event that
Executive resigns or is terminated by the Company for “Cause” prior to December
31, 2019, then Executive shall immediately pay back to the Company an amount
equal to the Signing Bonus. If prior to December 31, 2019, your employment is
terminated by the Company without Cause or by Executive for Good Reason, then
Executive will not have to repay the Signing Bonus.


(e)Participation in Equity Incentive Programs. The Executive shall also be
eligible to ongoing participation in all current and future equity and/or cash
incentive plans of the Company, including but not limited to potential awards of
stock options, stock appreciation rights and/or awards of restricted shares of
the Company.


5.    Expenses; Fringe Benefits


(a)    Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the policy of the Company as from time to time in effect. The
Executive, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which the Executive seeks
payment or reimbursement, and any other information or materials, as the Company
may from time to time reasonably require.


(b)Benefit Plans. During the Term, the Executive and, to the extent eligible,
his dependents, shall be eligible to participate in and receive all benefits
under any group health plans, welfare benefit plans and programs provided by the
Company to its senior executives and, without duplication, its employees
generally, subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.


(c)    Retirement Plans. During the Term, the Executive shall be eligible to
participate in all retirement plans and programs (including without limitation
any profit sharing plan) provided by the Company to its senior executives
generally and, without duplication, its employees generally, subject, however,
to the generally applicable eligibility and other provisions of the various
plans and programs in effect from time to time.


(d)    Vacation. The Executive shall be entitled to four weeks of vacation in
accordance with the Company's policies, with no right of carry over, to be taken
at such times as shall not materially interfere with the Executive's fulfillment
of his duties hereunder, and shall be entitled to as many holidays, sick days
and personal days as are in accordance with the Company's policy then in effect
generally for its employees.




3





--------------------------------------------------------------------------------








6.    Termination


(a)    Termination for Cause. The Company, by direction of the Compensation
Committee, the Board of Directors or the MDC Executive, shall be entitled to
terminate the Term and to discharge the Executive for “Cause” effective upon the
giving of written notice to the Executive. For purposes of this Agreement, the
term “Cause” shall mean:


(i)    the Executive's failure or refusal to materially perform his duties and
responsibilities as set forth in paragraph 3 hereof, or abide by the reasonable
directives of the MDC Executive, or the failure of the Executive to devote all
of his business time and attention exclusively to the business and affairs of
the Company in accordance with the terms hereof, in each case if such failure or
refusal is not cured (if curable) within 10 days after written notice thereof to
the Executive by the Company;


(ii)    the willful and unauthorized misappropriation of the funds or property
of the Company;


(iii)    the use of alcohol or illegal drugs, interfering with the performance
of the Executive's obligations under this Agreement, continuing after written
warning;


(iv)    the conviction in a court of law of, or entering a plea of guilty or no
contest to, any felony or any crime involving moral turpitude, dishonesty or
theft;


(v)    the material nonconformance with the Company's policies against racial or
sexual discrimination or harassment, which nonconformance is not cured (if
curable) within 10 days after written notice to the Executive by the Company;


(vi)    the commission in bad faith by the Executive of any act which materially
injures or could reasonably be expected to materially injure the reputation,
business or business relationships of the Company;


(vii)    the resignation by the Executive on his own initiative other than for
Good Reason; and


(viii)    any breach (not covered by any of the clauses (i) through (vii) above)
of paragraphs 8, 9 or 11, if such breach is not cured (if curable) within 20
days after written notice thereof to the Executive by the Company.


Any notice required to be given by the Company pursuant to clause (i), (v) or
(viii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable). In the event
that the Executive is purportedly terminated for Cause and it


4





--------------------------------------------------------------------------------




is finally determined that Cause as defined herein was not present, then such
purported termination for Cause shall be deemed a termination without Cause
pursuant to paragraph 6(c) and the Executive's rights and remedies will be
governed by paragraph 7(b), in full satisfaction and in lieu of any and all
other or further remedies the Executive may have under this Agreement.


(b)    Termination without Cause. The Company, by direction of the Board or the
MDC Executive, shall have the right at any time during the Term to terminate the
employment of the Executive without Cause by giving written notice to the
Executive setting forth a Date of Termination.


(c)    Termination for Death or Disability. In the event of the Executive's
death, the Date of Termination shall be the date of the Executive's death. In
the event the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability and the Executive shall
fail to perform such duties for periods aggregating 120 days, whether or not
continuous, in any continuous period of 360 days (such causes being herein
referred to as “Disability”), the Company shall have the right to terminate the
Executive's employment hereunder as at the end of any calendar month during the
continuance of such Disability upon at least 30 days' prior written notice to
him.


7.    Effect of Termination of Employment.


(a)    Termination by the Company for Cause; by Death or Disability; or pursuant
to a Notice of Termination delivered by the Executive pursuant to paragraph 2
above. In the event of the termination of the employment of the Executive (1) by
the Company for Cause; (2) by reason of death or Disability pursuant to
paragraph 6(d); or (3) pursuant to a Notice of Termination delivered by the
Executive pursuant to paragraph 2 above, the Executive shall be entitled to the
following:


(i)    unpaid Base Salary through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination; and


(ii)all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable plans and programs in which he participated as an
employee of the Company, in the manner and in accordance with the terms of such
plans and programs.


In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this
paragraph, the Company shall have no further liability to the Executive or the
Executive's heirs, beneficiaries or estate for damages, compensation, benefits,
severance or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive's employment or
cessation of employment with the Company.




5





--------------------------------------------------------------------------------




(b)    Termination by the Company without Cause or Resignation for Good Reason.
In the event of termination by the Company without Cause, the Executive shall be
entitled to the following payments and benefits:


(i)
an amount equal to Executive’s Base Salary for a period of six (6) months (the
“Severance Amount”). In the event of termination by the Company without Cause
commencing on or after January 1, 2021, the Severance Amount shall increase to
seven (7) months’ Base Salary, and shall increase by an additional one (1) month
for each full calendar year that the Executive is employed thereafter, up to a
maximum of nine (9) months Base Salary. The Severance Amount described in this
Section 7(b)(i), less applicable withholding of any tax amounts, shall be paid
by the Company to the Executive over the applicable severance period;



(ii)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination;



(iii)
the Company shall reimburse the Executive for the cost of participation in COBRA
health benefits for a period commencing as of the Date of Termination through to
the earlier of (A) the six (6) month anniversary of the Date of Termination and
(B) the date on which the Executive is eligible to receive coverage and benefits
under the same type of plan of a subsequent employer; and



(iv)
all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable benefit plans and programs in which the Executive
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs.



In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company.


Notwithstanding the foregoing, in the event that Executive obtains any other
employment or consulting arrangement following the Date of Termination, he shall
promptly notify the Company, and any compensation and benefits paid to Executive
therefrom shall reduce the Severance Amount otherwise payable under this
paragraph 7(b). The making of any severance payments and providing the other
benefits as provided in this paragraph 7(b) is conditioned upon the Executive
signing and not revoking a separation agreement in a form reasonably
satisfactory to the Company and Executive (the "Separation Agreement"). In the
event the Executive breaches any provisions of the Separation Agreement or the
provisions of paragraph 8 of this Agreement, in addition to any other remedies


6





--------------------------------------------------------------------------------




at law or in equity available to it, the Company may cease making any further
payments and providing the other benefits provided for in this paragraph 7(b),
without affecting its rights under this Agreement or the Separation Agreement.


(c)    Termination by the Company without Cause following a Change of Control.
If within one (1) year after the closing date of any Change of Control
transaction, the Executive’s employment is terminated by the Company without
Cause or he resigns for Good Reason, the Severance Amount shall be increased to
an amount equal to Executive’s Base Salary for a period of nine (9) months.


For the purposes of this Agreement, a “Change of Control” shall be limited to
the closing of a transaction which results in (i) any person(s) or company(ies)
acting jointly or in concert owning, directly or indirectly, equity of the
Company representing greater than 50% of the voting power of the Company's
outstanding securities, or (ii) the Company selling all or substantially all of
its assets (in each instance other than any transfer by the Company or any of
its affiliates of their respective interest in the Company to another
wholly-owned subsidiary of another MDC Group company).


Provided that a Cause event has not occurred and has not been cured (if
curable), the Executive shall be entitled to terminate this Agreement and the
Term hereunder for Good Reason (as defined below) at any time during the Term by
written notice to the Company not more than 10 days after the occurrence of the
event constituting such Good Reason. For purposes of this Agreement, “Good
Reason” shall be limited to (i) a breach by the Company of a material provision
of this Agreement, which breach remains uncured (if curable) for a period of 10
days after written notice of such breach from the Executive to the Company (such
notice to specify the nature of the claimed breach and the manner in which the
Executive requires such breach to be cured)); (ii) a material diminution of the
Executive’s duties and responsibilities as set forth in paragraph 3, without his
prior written consent, which breach remains uncured (if curable) for a period of
10 days after written notice of such breach from the Executive to the Company
(such notice to specify the nature of the claimed breach and the manner in which
the Executive requires such breach to be cured); (iii) relocation of the
Executive’s principal office to a location more than 50 miles outside New York,
N.Y.; or (iv) the Company’s failure to pay any compensation as set forth in this
Agreement, which action is not reversed within 10 days after written notice of
the breach from the Executive to the Company. In the event that the Executive
purportedly terminates his employment for Good Reason and it is determined that
Good Reason as defined herein was not present, then such purported termination
for Good Reason shall be deemed a termination for Cause pursuant to paragraph
6(a)(vii) and the Executive’s rights and remedies will be governed by paragraph
7(a), in full satisfaction and in lieu of any and all other or further remedies
the Executive may have under this Agreement.


8.    Non-Solicitation/Non-Servicing Agreement and Protection of Confidential
Information
        
(a)    Non-Solicitation/Non-Servicing. The parties hereto agree that the
covenants given in this paragraph 8 are being given incident to the agreements
and transactions described herein, and that such covenants are being given for
the benefit of the Company. Accordingly, the Executive acknowledges (i) that the
business and the industry in which the Company competes is


7





--------------------------------------------------------------------------------




highly competitive; (ii) that as a key executive of the Company he has
participated in and will continue to participate in the servicing of current
clients and/or the solicitation of prospective clients, through which, among
other things, the Executive has obtained and will continue to obtain knowledge
of the "know-how" and business practices of the Company, in which matters the
Company has a substantial proprietary interest; (iii) that his employment
hereunder requires the performance of services which are special, unique,
extraordinary and intellectual in character, and his position with the Company
places and placed his in a position of confidence and trust with the clients and
employees of the Company; and (iv) that his rendering of services to the clients
of the Company necessarily required and will continue to require the disclosure
to the Executive of confidential information (as defined in paragraph 8(b)
hereof) of the Company. In the course of the Executive's employment with the
Company, the Executive has and will continue to develop a personal relationship
with the clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established clientele
will therefore be placed in the Executive's hands in confidence and trust. The
Executive consequently agrees that it is a legitimate interest of the Company,
and reasonable and necessary for the protection of the confidential information,
goodwill and business of the Company, which is valuable to the Company, that the
Executive make the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants set forth in this
paragraph 8 were contained in this Agreement. Accordingly, the Executive agrees
that during the period that he is employed by the Company and for a period of
eighteen (18) months thereafter (such period being referred to as the
"Restricted Period"), he shall not, as an individual, employee, consultant,
independent contractor, partner, shareholder, or in association with any other
person, business or enterprise, except on behalf of the Company, directly or
indirectly, and regardless of the reason for his ceasing to be employed by the
Company:


(i)    attempt in any manner to solicit or accept from any client business of
the type performed by the Company or to persuade any client to cease to do
business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or


(ii)    employ as an employee or retain as a consultant any person, firm or
entity who is then or at any time during the preceding twelve months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company; or


(iii)    render to or for any client any services of the type which are rendered
by the Company.


As used in this paragraph 8, the term "Company" shall include any subsidiaries
of the Company and the term "client" shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive's employment shall
not have terminated, at the time of the alleged


8





--------------------------------------------------------------------------------




prohibited conduct (any such applicable date being called the "Determination
Date"); (2) anyone who was a client of the Company at any time during the one
year period immediately preceding the Determination Date; (3) any prospective
client to whom the Company had made a new business presentation (or similar
offering of services) at any time during the one year period immediately
preceding the Date of Termination; and (4) any prospective client to whom the
Company made a new business presentation (or similar offering of services) at
any time within six months after the Date of Termination (but only if initial
discussions between the Company and such prospective client relating to the
rendering of services occurred prior to the Date of Termination, and only if the
Executive participated in or supervised such discussions). For purposes of this
clause, it is agreed that a general mailing or an incidental contact shall not
be deemed a "new business presentation or similar offering of services" or a
"discussion". In addition, "client" shall also include any clients of other
companies operating within the MDC group of companies to whom the Executive
rendered services (including supervisory services) at any time during the
six-month period prior to the Determination Date. In addition, if the client is
part of a group of companies which conducts business through more than one
entity, division or operating unit, whether or not separately incorporated (a
"Client Group"), the term "client" as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by the Company.


(b)    Confidential Information. In the course of the Executive's employment
with the Company (and its predecessor), he has acquired and will continue to
acquire and have access to confidential or proprietary information about the
Company and/or its clients, including but not limited to, trade secrets,
methods, models, passwords, access to computer files, financial information and
records, computer software programs, agreements and/or contracts between the
Company and its clients, client contacts, client preferences, creative policies
and ideas, advertising campaigns, creative and media materials, graphic design
materials, sales promotions and campaigns, sales presentation materials,
budgets, practices, concepts, strategies, methods of operation, financial or
business projections of the Company and information about or received from
clients and other companies with which the Company does business. The foregoing
shall be collectively referred to as "confidential information". The Executive
is aware that the confidential information is not readily available to the
public and accordingly, the Executive also agrees that he will not at any time
(whether during the Term or after termination of this Agreement), disclose to
anyone (other than his counsel in the course of a dispute arising from the
alleged disclosure of confidential information or as required by law) any
confidential information, or utilize such confidential information for his own
benefit, or for the benefit of third parties. The Executive agrees that the
foregoing restrictions shall apply whether or not any such information is marked
"confidential" and regardless of the form of the information. The term
"confidential information" does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or (ii)
the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this paragraph 8(b) to permit a particular disclosure. In the
event that such protective order or other remedy is not obtained, or that the
Company waives compliance


9





--------------------------------------------------------------------------------




with the provisions of this paragraph 8(b) to permit a particular disclosure,
the Executive will furnish only that portion of the confidential information
which he is legally required to disclose and, at the Company's expense, will
cooperate with the efforts of the Company to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the confidential
information. The Executive further agrees that all memoranda, disks, files,
notes, records or other documents, whether in electronic form or hard copy
(collectively, the "material") compiled by him or made available to him during
his employment with the Company (whether or not the material constitutes or
contains confidential information), and in connection with the performance of
his duties hereunder, shall be the property of the Company and shall be
delivered to the Company on the termination of the Executive's employment with
the Company or at any other time upon request. Except in connection with the
Executive's employment with the Company, the Executive agrees that he will not
make or retain copies or excerpts of the material; provided that the Executive
shall be entitled to retain his personal files.


(c)    Remedies. If the Executive commits or threatens to commit a breach of any
of the provisions of paragraphs 8(a) or (b), the Company shall have the right to
have the provisions of this Agreement specifically enforced by the arbitrator
appointed under paragraph 18 or by any court having jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such damages as
it can show it has sustained by reason of such breach.


(d)    Acknowledgements. The parties acknowledge that (i) the type and periods
of restriction imposed in the provisions of paragraphs 8(a) and (b) are fair and
reasonable and are reasonably required in order to protect and maintain the
proprietary interests of the Company described above, other legitimate business
interests and the goodwill associated with the business of the Company; (ii) the
time, scope and other provisions of this paragraph 8 have been specifically
negotiated by sophisticated commercial parties, represented by legal counsel,
and are given as an integral part of the transactions contemplated by this
Agreement; and (iii) because of the nature of the business engaged in by the
Company and the fact that clients can be and are serviced by the Company
wherever they are located, it is impractical and unreasonable to place a
geographic limitation on the agreements made by the Executive herein. The
Executive specifically acknowledges that his being restricted from soliciting
and servicing clients and prospective clients as contemplated by this Agreement
will not prevent him from being employed or earning a livelihood in the type of
business conducted by the Company. If any of the covenants contained in
paragraphs 8(a) or (b), or any part thereof, is held to be unenforceable by
reason of it extending for too great a period of time or over too great a
geographic area or by reason of it being too extensive in any other respect, the
parties agree (x) such covenant shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and/or over the maximum
geographic areas as to which it may be enforceable and/or over the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court or arbitration panel making such determination and (y)
in its reduced form, such covenant shall then be enforceable, but such reduced
form of covenant shall only apply with respect to the operation of such covenant
in the particular


10





--------------------------------------------------------------------------------




jurisdiction in or for which such adjudication is made. Each of the covenants
and agreements contained in this paragraph 8 (collectively, the "Protective
Covenants") is separate, distinct and severable. All rights, remedies and
benefits expressly provided for in this Agreement are cumulative and are not
exclusive of any rights, remedies or benefits provided for by law or in this
Agreement, and the exercise of any remedy by a party hereto shall not be deemed
an election to the exclusion of any other remedy (any such claim by the other
party being hereby waived). The existence of any claim, demand, action or cause
of action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of each Protective Covenant. The unenforceability of any Protective
Covenant shall not affect the validity or enforceability of any other Protective
Covenant or any other provision or provisions of this Agreement.


(e)    Notification of Restrictive Covenants. Prior to accepting employment with
any person, firm or entity during the Restricted Period, the Executive shall
notify the prospective employer in writing of his obligations pursuant to this
paragraph 8 and shall simultaneously provide a copy of such notice to the
Company (it being agreed by the Company that such notification required under
this paragraph 8(e) shall not be deemed a breach of the confidentiality
provisions of this Agreement).


(f)    Tolling. The temporal duration of the non-solicitation/non-servicing
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of the
non-solicitation/non-servicing covenants set forth herein, and all restrictions
shall automatically be extended by the period of the Executive's violation of
any such restrictions.


9.    Intellectual Property


During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement which may be patentable or copyrightable. The
Executive agrees that all patents, licenses, copyrights, tradenames, trademarks,
service marks, planning, marketing and/or creative policies and ideas,
advertising campaigns, promotional campaigns, media campaigns, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections, designs, logos, slogans and business plans developed or created by
the Executive in the course of his employment hereunder, either individually or
in collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company. The Executive agrees, that at the Company's
request and expense, he will take all steps necessary to secure the rights
thereto to the Company by patent, copyright or otherwise.




10.    Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor


11





--------------------------------------------------------------------------------




shall it affect any other party's right to enforce the same, or to enforce any
of the other provisions in this Agreement; nor shall the waiver by any party of
the breach of any provision hereof be taken or held to be a waiver of any
subsequent breach of such provision or as a waiver of the provision itself.


11.    Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive's rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7 of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.


12.    Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.


13.    Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations.
    
14.    Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to the Executive:


12





--------------------------------------------------------------------------------






Vincenzo DiMaggio
[add address]
        
If to the Company:
            
c/o MDC Partners Inc.
745 Fifth Avenue, 19th Floor
New York, NY 10151
Attention: General Counsel    
Fax: (212) 937-4365


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


15.    Applicable Law


This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the State of New York, without regard to the conflict of law
rules thereof.


16.    No Conflict


Except as previously disclosed in writing to the Company, the Executive
represents and warrants that he is not subject to any agreement, instrument,
order, judgment or decree of any kind, or any other restrictive agreement of any
character, which would prevent him from entering into this Agreement or which
would be breached by the Executive upon his performance of his duties pursuant
to this Agreement.


17.    Entire Agreement; Counterparts


This Agreement and the documents referenced herein represent the entire
agreement between the Company and the Executive with respect to the employment
of the Executive by the Company, and all prior term sheets, agreements, plans
and arrangements relating to the employment of the Executive by the Company are
nullified and superseded hereby. This Agreement may be executed in two
counterparts or by pdf.
    
18.    Withholdings


The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.




13





--------------------------------------------------------------------------------




19.    No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.






*        *        *        *        *




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.


                        
MDC PARTNERS INC.


                    
By: _________________________________
    Mitchell Gendel,
General Counsel




_____________________________________
Vincenzo DiMaggio
 


14



